Exhibit 10(C)

CARPENTER TECHNOLOGY CORPORATION

DEFERRED COMPENSATION PLAN

FOR NON-MANAGEMENT DIRECTORS

As amended and restated, effective January 1, 2005

and amended, effective June 29, 2010

This is the Carpenter Technology Corporation Deferred Compensation Plan for
Non-Management Directors, effective January 1, 2005, established by Carpenter
Technology Corporation and its subsidiaries expressly included herein to provide
its non-employee directors with an additional method of planning for their
retirement. The Plan is intended to be an unfunded plan maintained for the
purpose of providing deferred compensation to the non-employee directors of
Carpenter Technology Corporation.

The Plan was amended and restated, effective January 1, 2005, to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
to achieve deferral of taxation until deferred amounts are distributed in
accordance with the terms of the Plan.

The Plan has been amended, effective June 29, 2010, to define the Plan Year as
October 1 to September 30, to align the deferral rights provided herein with the
annual service term for a Director, which commences at Carpenter Technology
Corporation’s Annual Meeting in October.

ARTICLE I—DEFINITIONS

The following words and phrases as used herein have the following meanings
unless the context plainly requires a different meaning:

1.1 Account means the total amount credited to the bookkeeping accounts in which
a Participant’s Deferral Credits are maintained, including earnings thereon. The
Accounts will consist of Tranches for each type of Deferral made under Article
IV, as the Plan Administrator deems necessary.

1.2 Beneficiary means the person that the Participant designates to receive any
unpaid portion of the Participant’s Account should the Participant’s death occur
before the Participant receives the entire balance to the credit of such
Participant’s Account. If the Participant does not designate a beneficiary, his
Beneficiary shall be his spouse if he is married at the time of his death, or
his estate if he is unmarried at the time of his death.

1.3 Board of Directors means the board of directors of Carpenter Technology
Corporation.

1.4 Change in Control means and includes each of the following:

1.4.1 The acquisition by any individual, entity, or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act) (each, a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of either (i) the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliated company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with Sections 1.4.3 (i), 1.4.3 (ii) and 1.4.3(iii);

1.4.2 individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors during any 12 month period; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a

 

1



--------------------------------------------------------------------------------

member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors;

1.4.3 consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity (a “Business Combination”),
in each case, unless, following such Business Combination, (i) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or

1.4.4 approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

1.5 Code means the Internal Revenue Code of 1986, as amended.

1.6 Company means the Carpenter Technology Corporation or any successor by
merger, purchase or otherwise.

1.7 Compensation means all cash amounts that a Director receives in payment for
serving on the Board of Directors. Notwithstanding the preceding sentence,
Compensation shall not include amounts either granted or elected as stock units
under the Carpenter Technology Corporation Stock-Based Compensation Plan for
Non-Employee Directors, or identified by the Company as expense allowances or
reimbursements.

1.8 Credits means the amount credited to a Participant’s Account or Tranche, as
appropriate, as a result of a Participant’s Deferrals plus earnings credited
under Section 4.4.

1.9 Deferral means an amount deferred under the Plan pursuant to a Participant’s
election under Article IV and credited to a Participant’s Account. No money or
other assets will actually be contributed to such Accounts.

1.10 Director means an individual who serves on the Board of Directors.

1.11 Disability means a qualified physician designated by the Company has
reviewed and approved the determination that a Participant:

1.11.1 is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

2



--------------------------------------------------------------------------------

1.11.2 is, by reasons of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Directors or employees of the Company or any subsidiary.

1.12 Effective Date means January 1, 2005.

1.13 Event means any one or combination of the following elected by the
Participant in writing prior to the year of deferral to govern distribution of a
Tranche: Change in Control, Disability, Termination or specific date or dates
(such as attainment of a specified age). When a Participant elects a combination
of events, the Participant must specify whether the event that is the “earlier
of” or “later of” will control distribution. In the absence of a designation by
the Participant, the “earlier of” will apply to a combination of events.

1.14 Five-Year Medium Term Note Borrowing Rate means the Company’s Five-Year
Medium Term Note Borrowing Rate, as provided by one of the Company’s investment
bankers for any such medium term note that would have been issued on August 15
(or the next business day thereafter if August 15 is not a business day) of each
Plan Year.

1.15 Participant means a Director who is eligible and elects to participate in
the Plan pursuant to Article II.

1.16 Plan Committee means the Plan Committee appointed pursuant to the General
Retirement Plan for Employees of Carpenter Technology Corporation, as
constituted from time to time.

1.17 Plan means this Carpenter Technology Corporation Deferred Compensation Plan
for Non-Management Directors, as may be amended from time to time.

1.18 Plan Administrator means the Plan Committee.

1.19 Plan Year means the 12-month period beginning October 1 and ending
September 30.

1.20 Termination means a Participant’s termination of service as a Director with
the Company which constitutes a “separation from service” within the meaning of
Code Section 409A.

1.21 Tranche means the Deferrals and associated investment results related to
each separate election made by a Participant under Article IV.

1.22 Unforeseeable Emergency means a severe financial hardship to the
Participant or a Beneficiary resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152, without regard to sections 152(b)(1), (b)(2) and (d)(1)(B)) of the
Participant, loss of the Participant’s property due to casualty, need to pay for
medical expenses, or need to pay for funeral expenses of a spouse, Beneficiary
or dependent (as defined in Code section 152, without regard to sections
152(b)(1), (b)(2) and (d)(1)(B)), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

ARTICLE II—PARTICIPATION

2.1 Eligibility to Participate. All Directors who are neither current nor past
employees of the Company or any of its subsidiaries are eligible to participate
in the Plan.

2.2 Participation. Any Director who elects to participate in the Plan shall
become a Participant in the Plan immediately upon enrolling as a Participant by
the method required by the Plan Administrator. An individual shall remain a
Participant in the Plan until all amounts credited to the Participant’s Account
have been distributed to the Participant or the Participant’s Beneficiary.

ARTICLE III—VESTING

 

3



--------------------------------------------------------------------------------

Participants are always fully vested in all amounts credited to their Accounts.

ARTICLE IV—DEFERRAL CREDITS

4.1 Eligibility to Receive Deferral Credits. Subject to Section 4.2, a
Participant may receive Deferral Credits in each Plan Year that the Participant
is a Director and is not an employee of the Company.

4.2 Deferrals. A Participant may elect to defer receipt of up to 100% of the
Participant’s Compensation and to have the Company credit that amount to the
Participant’s Account under the Plan.

4.3 Elections.

4.3.1 Frequency and Timing of Elections. Any elections made pursuant to this
Section 4.3 may not be modified during the Plan Year to which such election
applies, except that a Participant’s elections must cease to apply in the event
such Participant receives a distribution from this Plan due to an Unforeseeable
Emergency. The Participant must make an election prior to the end of the
preceding Plan Year for it to take effect for the next Plan Year.
Notwithstanding the foregoing, a newly appointed Director may file an initial
election governing Deferrals during the first 30 days of eligibility to
participate in the Plan.

4.3.2 Duration of Elections. Elections to receive Deferral Credits under this
Article IV expire at the end of each Plan Year for which the election was made.
Each such election shall constitute a separate Tranche.

4.3.3 Restriction on Elections. Elections to receive Deferral Credits may be in
the form of a whole percentage or in $1 increments.

4.4 Earnings. All amounts credited to a Participant’s Account shall be credited
with earnings at a rate equal to the Five-Year Medium Term Note Borrowing Rate,
established as of August 15 (or the next business day thereafter if August 15 is
not a business day) of the prior Plan Year. For the first Plan Year, the rate is
8.25%. The Plan Committee shall communicate to all Directors the Five-Year
Medium Term Note Borrowing Rate for the next Plan Year no later than August 30
of the current Plan Year. Earnings on Credits shall begin to accrue on the date
that such Deferral would have been paid to the Participant but for an election
to defer under this Article IV. Earnings shall be compounded semi-annually on
each October 1 and April 1. In addition, any distribution not made on either
October 1 or April 1 shall have earnings compounded as of the date of
distribution.

ARTICLE V—DISTRIBUTIONS

5.1 Source of Distributions. All distributions shall, at the Company’s
discretion, be made directly out of the Company’s general assets or from the
Carpenter Technology Corporation Non-Qualified Benefits Trust for Directors, if
available.

5.2 Form of Distributions. A Participant may receive distributions in one of the
following manners, which the Participant shall elect on the deferral election
form.

5.2.1 A lump sum distribution of the Participant’s entire Tranche;

5.2.2 Ten annual installments, with the distribution each year equal to the
product resulting from multiplying the then current Tranche balance by a
fraction. The numerator of the fraction is always one, and the denominator of
the fraction is ten for the first distribution and is reduced by one for each
subsequent distribution; or

5.2.3 Fifteen annual installments, with the distribution each year equal to the
product resulting from multiplying the then current Tranche balance by a
fraction. The numerator of the fraction is always one, and the denominator of
the fraction is fifteen for the first distribution and is reduced by one for
each subsequent distribution.

 

4



--------------------------------------------------------------------------------

5.3 Timing of Distributions. Each Participant shall elect the timing of the
distribution with respect to each of his or her Tranches in the manner
authorized by the Plan Administrator. The Participant’s election(s) shall
indicate that payment of each Tranche shall be made (in the case of a lump sum
election) or shall commence (in the case of an installment election) as soon as
administratively practicable and no more than thirty (30) days following the
Participant’s elected Event; provided, however, if the Participant is determined
to be a “specified employee” under Code Section 409A, any distributions
scheduled to be paid upon Termination shall not commence before the date which
is 6 months following the date of Termination (or, if earlier, the death of the
Participant) and, if such distribution is the first in a series of installments,
subsequent distributions shall be paid upon the anniversary of the Termination
date.

Notwithstanding a Participant’s elections under Article IV, the balance of a
Participant’s Account shall be paid as soon as practicable and no more than
thirty (30) days following the date of the Participant’s death.

5.4 Change in Form or Time of Distribution. A Participant may change his or her
form and timing election applicable to the distribution of any Tranche under
Sections 5.2 and 5.3, provided that such request for change is made (i) at least
twelve (12) consecutive months prior to the date on which such distribution
would otherwise have been made or commenced and (ii) the first payment with
respect to such new election is deferred for a period of not less than 5 years
beyond the date such distribution would otherwise have been made.

5.5 Distributions Due to Unforeseeable Emergency. Distributions hereunder may
commence if the Plan Administrator determines, based on uniform, established
standards, that the Participant has incurred an Unforeseeable Emergency. The
amount distributed under this Section 5.5 shall not exceed the amount necessary
to satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). The Plan Administrator shall make such distribution
from the Tranche(s) identified by the Participant. If the Participant fails to
identify Tranches with sufficient Credits to satisfy the Unforeseeable
Emergency, the Plan Administrator shall determine any additional Tranches
required to complete the distribution.

5.6 Termination of Service. Upon Termination, a Participant, or the Beneficiary
if the Termination is caused by the Participant’s death, shall receive
distribution of the Participant’s Account pursuant to the election(s) in place
under Sections 5.2, 5.3 and 5.4.

ARTICLE VI—PLAN ADMINISTRATION

6.1 General. The Plan shall be administered by the Company subject to the
oversight of the Plan Administrator. Employees (of the Company) and members (of
the Committee or Plan Committee), including any appointee or designee of such
entity, shall use that degree of care, skill, prudence and diligence that a
prudent person acting in a like capacity and familiar with such matters would
use in the employee’s or member’s conduct of a similar situation.

The Committee, Company or Plan Committee may appoint such agents, who need not
be members (of the Committee or Plan Committee) or employees (of the Company),
as it deems necessary for the effective exercise of its duties and may delegate
to such agents any powers and duties, both ministerial and discretionary, as the
Committee, Company or Plan Committee, as applicable, may deem expedient and
appropriate.

6.2 Responsibilities and Reports. The Plan Administrator may pursuant to a
written resolution allocate specific responsibilities under the Plan among one
or more of its members, or such other persons it deems appropriate. The Plan
Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports that are furnished by any
actuary, accountant, controller, counsel, investment banker or other person who
is employed or engaged for such purposes.

 

5



--------------------------------------------------------------------------------

6.3 Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, to the extent not preempted
by federal law.

ARTICLE VII—CLAIMS PROCEDURE

7.1 Plan Interpretation. The Human Resources Committee of the Board of Directors
(including any designated sub-committee or successor committee performing
similar duties, hereafter the “Committee”) shall have the authority and
responsibility to interpret and construe the Plan and to decide all questions
arising thereunder, including without limitation, questions of eligibility for
participation, eligibility for Deferral Credits, the amount of Account balances,
and the timing of the distribution thereof, and shall have the authority to
deviate from the literal terms of the Plan to the extent it shall determine to
be necessary or appropriate to operate the Plan in compliance with the
provisions of applicable law. Notwithstanding the above, a member of the Human
Resources Committee shall not take any part in decisions regarding his
participation in the Plan. The decisions of the Committee upon all matters
within the scope of its authority shall be final, binding and conclusive upon
all parties.

7.2 Denial of Claim for Benefits. Any denial by the Committee of any claim for
benefits under the Plan by a Participant or Beneficiary shall be stated in
writing by the Committee and delivered or mailed to the Participant or
Beneficiary. The Committee shall furnish the claimant with notice of the
decision not later than 90 days after receipt of the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial 90
day period. In no event shall such extension exceed a period of 90 days from the
end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision. The notice of the Committee’s decision
shall be written in a manner calculated to be understood by the claimant and
shall include (i) the specific reasons for the denial, including, where
appropriate, references to the Plan, (ii) any additional information necessary
to perfect the claim with an explanation of why the information is necessary,
and (iii) an explanation of the procedure for perfecting the claim.

7.3 Appeal of Denial. The claimant shall have 60 days after receipt of written
notification of denial of his or her claim in which to file a written appeal
with the Committee. As a part of any such appeal, the claimant may submit issues
and comments in writing and shall, on request, be afforded an opportunity to
review any documents pertinent to the perfection of his or her claim. The
Committee shall render a written decision on the claimant’s appeal ordinarily
within 60 days of receipt of notice thereof but, in no case, later than 120
days.

ARTICLE VIII—FUNDING

8.1 Funding. The Company shall not segregate or hold separately from its general
assets any amounts credited to the Accounts, and shall be under no obligation
whatsoever to fund in advance any amounts under the Plan, including all Credits
and earnings thereon.

8.2 Insolvency. In the event that the Company becomes insolvent, all
Participants and Beneficiaries shall be treated as general, unsecured creditors
of the Company with respect to any amounts credited to the Accounts under the
Plan.

ARTICLE IX—AMENDMENT AND TERMINATION

9.1 Reservation of Rights. The Company reserves the right to amend or terminate
the Plan at any time by action of the Board of Directors. Notwithstanding the
foregoing, no such amendment or termination shall reduce the balance of any
Participant’s Account as of the date of such amendment or termination.

9.2 Funding upon Termination. Upon a complete termination of the Plan, the
Company shall contribute to the Carpenter Technology Corporation Non-Qualified
Benefits Trust for Directors an amount equal to the aggregate of all amounts
credited to Participants’ Accounts as of the date of such termination. If the

 

6



--------------------------------------------------------------------------------

Carpenter Technology Corporation Non-Qualified Benefits Trust for Directors does
not exist at the time the Plan is terminated, the Company shall create an
irrevocable grantor trust to which it will contribute such amounts. This newly
created trust shall be designed to ensure that Participants will not be subject
to taxation on amounts contributed to and held under the trust on their behalf
before the amounts are distributed.

9.3 Survival of Accounts and Elections. Notwithstanding any termination of the
Plan, the trustee of the trust to which amounts are contributed under
Section 9.2 shall maintain the Accounts for Participants in the same manner as
under this Plan and all elections for distributions under Article V of the Plan
shall survive the termination and remain in effect.

ARTICLE X—MISCELLANEOUS

10.1 Limited Purpose of Plan. The establishment or existence of the Plan shall
not confer upon any individual the right to continue as a Director.

10.2 Non-alienation. No amounts payable under the Plan shall be subject in any
manner to anticipation, assignment, or voluntary or involuntary alienation.

10.3 Facility of Payment. If the Plan Administrator, in its sole discretion,
deems a Participant or Beneficiary who is eligible to receive any payment
hereunder to be incompetent to receive the same by reason of age, illness or any
infirmity or incapacity of any kind, the Plan Administrator may direct the
Company to apply such payment directly for the benefit of such person, or to
make payment to any person selected by the Plan Administrator to disburse the
same for the benefit of the Participant or Beneficiary. Payments made pursuant
to this Section 10.3 shall operate as a discharge, to the extent thereof, of all
liabilities of the Company and the Plan Administrator to the person for whose
benefit the payments are made.

10.4 Section 409A of the Code. The Plan is intended to comply in form and
operation with the requirements of section 409A of the Code and applicable
regulations and other guidance of general applicability issued thereunder
(“Section 409A”). It is the intention of the Company that the amounts deferred
pursuant to this Plan shall not be included in the gross income of the Directors
or their Beneficiaries until such time as the deferred amounts are distributed
from the Plan. At all times, this Plan shall be interpreted and operated in
accordance with the requirements of Section 409A, unless an exemption from
Section 409A is available and applicable. Notwithstanding any provision to the
contrary in this Plan, if, at the time of a Director’s separation from service,
such Director has an account in this Plan and is determined to be a “specified
employee” under Section 409A, any payment due to the Director on account of his
or her “separation from service” may not be made before the date that is six
months after the date of separation from service (or, if earlier, the date of
death of the Director), except as may be otherwise permitted pursuant to
Section 409A.

 

7